
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.1
Execution Copy


        PURCHASE AGREEMENT

between

AFS SENSUB CORP.
Purchaser

and

AMERICREDIT FINANCIAL SERVICES, INC.
Seller

Dated as of May 14, 2003

--------------------------------------------------------------------------------


TABLE OF CONTENTS


 
   
  Page

--------------------------------------------------------------------------------

ARTICLE I. DEFINITIONS   1   SECTION 1.1   General   1   SECTION 1.2   Specific
Terms   1   SECTION 1.3   Usage of Terms   2   SECTION 1.4   [Reserved]   2  
SECTION 1.5   No Recourse   2   SECTION 1.6   Action by or Consent of
Noteholders and Certificateholder   2   SECTION 1.7   Material Adverse Effect  
2
ARTICLE II. CONVEYANCE OF THE RECEIVABLES AND THE OTHER CONVEYED PROPERTY
 
2   SECTION 2.1   Conveyance of the Receivables and the Other Conveyed Property
  2   SECTION 2.2   [Reserved]   3
ARTICLE III. REPRESENTATIONS AND WARRANTIES
 
3   SECTION 3.1   Representations and Warranties of Seller   3   SECTION 3.2  
Representations and Warranties of Purchaser   4
ARTICLE IV. COVENANTS OF SELLER
 
6   SECTION 4.1   Protection of Title of Purchaser   6   SECTION 4.2   Other
Liens or Interests   7   SECTION 4.3   Costs and Expenses   7   SECTION 4.4  
Indemnification   7
ARTICLE V. REPURCHASES
 
9   SECTION 5.1   Repurchase of Receivables Upon Breach of Warranty   9  
SECTION 5.2   Reassignment of Purchased Receivables   9   SECTION 5.3   Waivers
  10
ARTICLE VI. MISCELLANEOUS
 
10   SECTION 6.1   Liability of Seller   10   SECTION 6.2   Merger or
Consolidation of Seller or Purchaser   10   SECTION 6.3   Limitation on
Liability of Seller and Others   11   SECTION 6.4   Seller May Own Notes or the
Certificate   11   SECTION 6.5   Amendment   11   SECTION 6.6   Notices   12  
SECTION 6.7   Merger and Integration   12   SECTION 6.8   Severability of
Provisions   12   SECTION 6.9   Intention of the Parties   12   SECTION 6.10  
Governing Law   13   SECTION 6.11   Counterparts   13   SECTION 6.12  
Conveyance of the Receivables and the Other Conveyed Property to the Issuer   13
  SECTION 6.13   Nonpetition Covenant   13   SECTION 6.14   Benefits of Purchase
Agreement   13
SCHEDULES
 
 
Schedule A—Schedule of Receivables
 
  Schedule B—Representations and Warranties from AFS as to the Receivables    

i

--------------------------------------------------------------------------------


PURCHASE AGREEMENT


        THIS PURCHASE AGREEMENT, dated as of May 14, 2003, executed among AFS
SenSub Corp., a Nevada corporation, as purchaser ("Purchaser") and AmeriCredit
Financial Services, Inc., a Delaware corporation, as Seller ("Seller").

W I T N E S S E T H:

        WHEREAS, Purchaser has agreed to purchase from the Seller, and the
Seller, pursuant to this Agreement, is transferring to Purchaser the Receivables
and Other Conveyed Property.

        NOW, THEREFORE, in consideration of the premises and the mutual
agreements hereinafter contained, and for other good and valuable consideration,
the receipt of which is acknowledged, Purchaser and the Seller, intending to be
legally bound, hereby agree as follows:

ARTICLE I.

DEFINITIONS

        SECTION 1.1    General.    The specific terms defined in this Article
include the plural as well as the singular. The words "herein," "hereof" and
"hereunder" and other words of similar import refer to this Agreement as a whole
and not to any particular Article, Section or other subdivision, and Article,
Section, Schedule and Exhibit references, unless otherwise specified, refer to
Articles and Sections of and Schedules and Exhibits to this Agreement.
Capitalized terms used herein without definition shall have the respective
meanings assigned to such terms in the Sale and Servicing Agreement dated as of
May 14, 2003, by and among AFS SenSub Corp. (as Seller), AmeriCredit Financial
Services, Inc. (in its individual capacity and as Servicer), AmeriCredit
Automobile Receivables Trust 2003-B-X (as Issuer), JPMorgan Chase Bank, as Trust
Collateral Agent and Systems & Services Technologies, Inc., as Backup Servicer.

        SECTION 1.2    Specific Terms.    Whenever used in this Agreement, the
following words and phrases, unless the context otherwise requires, shall have
the following meanings:

        "Agreement" shall mean this Purchase Agreement and all amendments hereof
and supplements hereto.

        "Closing Date" means May 22, 2003.

        "Issuer" means AmeriCredit Automobile Receivables Trust 2003-B-X.

        "Other Conveyed Property" means all property conveyed by the Seller to
the Purchaser pursuant to this Agreement and by the Purchaser to the Trust
pursuant to Sections 2.1(b),(c),(d),(e),(f), (h), (i) and (j) of the Sale and
Servicing Agreement.

        "Owner Trustee" means Deutsche Bank Trust Company Delaware, as Owner
Trustee appointed and acting pursuant to the Trust Agreement.

        "Receivables" means the Receivables listed on the Schedules of
Receivables attached hereto.

        "Related Documents" means, the Notes, the Certificate, the Custodian
Agreement, the Sale and Servicing Agreement, the Indenture, the Trust Agreement,
the Note Policy, the Spread Account Agreement, the Insurance Agreement, the
Lockbox Agreement and the Underwriting Agreement. The Related Documents to be
executed by any party are referred to herein as "such party's Related
Documents," "its Related Documents" or by a similar expression.

        "Repurchase Event" means the occurrence of a breach of any of the
Seller's representations and warranties hereunder or any other event which
requires the repurchase of a Receivable by the Seller under the Sale and
Servicing Agreement.

        "Sale and Servicing Agreement" means the Sale and Servicing Agreement
referred to in Section 1.1 hereof.

--------------------------------------------------------------------------------




        "Schedule of Representations" means the Schedule of Representations and
Warranties attached hereto as Schedule B.

        "Schedules of Receivables" means the schedule of Receivables sold and
transferred pursuant to this Agreement which is attached hereto as Schedule A.

        "Trust Collateral Agent" means JPMorgan Chase Bank, as trust collateral
agent and any successor trust collateral agent appointed and acting pursuant to
the Sale and Servicing Agreement.

        "Trustee" means JPMorgan Chase Bank, as trustee and any successor
Trustee appointed and acting pursuant to the Indenture.

        SECTION 1.3    Usage of Terms.    With respect to all terms used in this
Agreement, the singular includes the plural and the plural the singular; words
importing any gender include the other gender; references to "writing" include
printing, typing, lithography, and other means of reproducing words in a visible
form; references to agreements and other contractual instruments include all
subsequent amendments thereto or changes therein entered into in accordance with
their respective terms and not prohibited by this Agreement or the Sale and
Servicing Agreement; references to Persons include their permitted successors
and assigns; and the terms "include" or "including" mean "include without
limitation" or "including without limitation."

        SECTION 1.4    [Reserved].    

        SECTION 1.5    No Recourse.    Without limiting the obligations of
Seller hereunder, no recourse may be taken, directly or indirectly, under this
Agreement or any certificate or other writing delivered in connection herewith
or therewith, against any stockholder, officer or director, as such, of Seller,
or of any predecessor or successor of Seller.

        SECTION 1.6    Action by or Consent of Noteholders and
Certificateholder.    Whenever any provision of this Agreement refers to action
to be taken, or consented to, by Noteholders or the Certificateholder, such
provision shall be deemed to refer to the Certificateholder or Noteholder, as
the case may be, of record as of the Record Date immediately preceding the date
on which such action is to be taken, or consent given, by Noteholders or the
Certificateholder. Solely for the purposes of any action to be taken, or
consented to, by Noteholders or the Certificateholder, any Note or Certificate
registered in the name of the Seller or any Affiliate thereof shall be deemed
not to be outstanding; provided, however, that, solely for the purpose of
determining whether the Trustee or the Trust Collateral Agent is entitled to
rely upon any such action or consent, only Notes or Certificates which the Owner
Trustee, the Trustee or the Trust Collateral Agent, respectively, knows to be so
owned shall be so disregarded.

        SECTION 1.7    Material Adverse Effect.    Whenever a determination is
to be made under this Agreement as to whether a given event, action, course of
conduct or set of facts or circumstances could or would have a material adverse
effect on the Noteholders (or any similar or analogous determination), such
determination shall be made without taking into account the funds available from
claims under the Note Policy.

ARTICLE II.

CONVEYANCE OF THE RECEIVABLES AND THE OTHER CONVEYED PROPERTY

        SECTION 2.1    Conveyance of the Receivables and the Other Conveyed
Property.    

        (a)   Subject to the terms and conditions of this Agreement, Seller
hereby sells, transfers, assigns, and otherwise conveys to Purchaser without
recourse (but without limitation of its obligations in this Agreement), and
Purchaser hereby purchases, all right, title and interest of

2

--------------------------------------------------------------------------------

Seller in and to the Receivables and the Other Conveyed Property. It is the
intention of Seller and Purchaser that the transfer and assignment contemplated
by this Agreement shall constitute a sale of the Receivables and the Other
Conveyed Property from Seller to Purchaser, conveying good title thereto free
and clear of any liens, and the beneficial interest in and title to the
Receivables and the Other Conveyed Property shall not be part of Seller's estate
in the event of the filing of a bankruptcy petition by or against Seller under
any bankruptcy or similar law.

        (b)   Simultaneously with the conveyance of the Receivables and the
Other Conveyed Property to Purchaser, Purchaser has paid or caused to be paid to
or upon the order of Seller an amount equal to the book value of the Receivables
sold by Seller, as set forth on the books and records of Seller, by wire
transfer of immediately available funds and the remainder as a contribution to
the capital of the Purchaser (a wholly-owned subsidiary of Seller).

        SECTION 2.2    [Reserved]    

ARTICLE III.

REPRESENTATIONS AND WARRANTIES

        SECTION 3.1    Representations and Warranties of Seller.    Seller makes
the following representations and warranties as of the date hereof, and the
Closing Date on which Purchaser relies in purchasing the Receivables and the
Other Conveyed Property and in transferring the Receivables and the Other
Conveyed Property to the Issuer under the Sale and Servicing Agreement and on
which the Insurer will rely in issuing the Note Policy and the Swap Provider
Policy. Such representations are made as of the execution and delivery of this
Agreement, but shall survive the sale, transfer and assignment of the
Receivables and the Other Conveyed Property hereunder, and the sale, transfer
and assignment thereof by Purchaser to the Issuer under the Sale and Servicing
Agreement. Seller and Purchaser agree that Purchaser will assign to Issuer all
Purchaser's rights under this Agreement and that the Trustee will thereafter be
entitled to enforce this Agreement against Seller in the Trustee's own name on
behalf of the Noteholders.

        (a)    Schedule of Representations.    The representations and
warranties set forth on the Schedule of Representations with respect to the
Receivables as of the date hereof, and the Closing Date are true and correct.

        (b)    Organization and Good Standing.    Seller has been duly organized
and is validly existing as a corporation in good standing under the laws of the
State of Delaware, with power and authority to own its properties and to conduct
its business as such properties are currently owned and such business is
currently conducted, and had at all relevant times, and now has, power,
authority and legal right to acquire, own and sell the Receivables and the Other
Conveyed Property to be transferred to Purchaser.

        (c)    Due Qualification.    Seller is duly qualified to do business as
a foreign corporation in good standing, and has obtained all necessary licenses
and approvals in all jurisdictions in which the ownership or lease of its
property or the conduct of its business requires such qualification.

        (d)    Power and Authority.    Seller has the power and authority to
execute and deliver this Agreement and its Related Documents and to carry out
its terms and their terms, respectively; Seller has full power and authority to
sell and assign the Receivables and the Other Conveyed Property to be sold and
assigned to and deposited with Purchaser hereunder and has duly authorized such
sale and assignment to Purchaser by all necessary corporate action; and the
execution, delivery and performance of this Agreement and Seller's Related
Documents have been duly authorized by Seller by all necessary corporate action.

3

--------------------------------------------------------------------------------




        (e)    Valid Sale; Binding Obligations.    This Agreement and Seller's
Related Documents have been duly executed and delivered, shall effect a valid
sale, transfer and assignment of the Receivables and the Other Conveyed Property
to the Purchaser, enforceable against Seller and creditors of and purchasers
from Seller; and this Agreement and Seller's Related Documents constitute legal,
valid and binding obligations of Seller enforceable in accordance with their
respective terms, except as enforceability may be limited by bankruptcy,
insolvency, reorganization or other similar laws affecting the enforcement of
creditors' rights generally and by equitable limitations on the availability of
specific remedies, regardless of whether such enforceability is considered in a
proceeding in equity or at law.

        (f)    No Violation.    The consummation of the transactions
contemplated by this Agreement and the Related Documents, and the fulfillment of
the terms of this Agreement and the Related Documents, shall not conflict with,
result in any breach of any of the terms and provisions of, or constitute (with
or without notice, lapse of time or both) a default under, the articles of
incorporation or bylaws of Seller, or any indenture, agreement, mortgage, deed
of trust or other instrument to which Seller is a party or by which it is bound,
or result in the creation or imposition of any Lien upon any of its properties
pursuant to the terms of any such indenture, agreement, mortgage, deed of trust
or other instrument, other than this Agreement, the Spread Account Agreement,
the Sale and Servicing Agreement and the Indenture, or violate any law, order,
rule or regulation applicable to Seller of any court or of any federal or state
regulatory body, administrative agency or other governmental instrumentality
having jurisdiction over Seller or any of its properties.

        (g)    No Proceedings.    There are no proceedings or investigations
pending or, to Seller's knowledge, threatened against Seller, before any court,
regulatory body, administrative agency or other tribunal or governmental
instrumentality having jurisdiction over Seller or its properties (i) asserting
the invalidity of this Agreement or any of the Related Documents, (ii) seeking
to prevent the issuance of the Notes or the consummation of any of the
transactions contemplated by this Agreement or any of the Related Documents,
(iii) seeking any determination or ruling that might materially and adversely
affect the performance by Seller of its obligations under, or the validity or
enforceability of, this Agreement or any of the Related Documents or
(iv) seeking to affect adversely the federal income tax or other federal, state
or local tax attributes of, or seeking to impose any excise, franchise, transfer
or similar tax upon, the transfer and acquisition of the Receivables and the
Other Conveyed Property hereunder or under the Sale and Servicing Agreement.

        (h)    True Sale.    The Receivables are being transferred with the
intention of removing them from Seller's estate pursuant to Section 541 of the
Bankruptcy Code, as the same may be amended from time to time.

        (i)    Chief Executive Office.    The chief executive office of Seller
is located at 801 Cherry Street, Suite 3900, Fort Worth, Texas 76102.

        SECTION 3.2    Representations and Warranties of Purchaser.    Purchaser
makes the following representations and warranties, on which Seller relies in
selling, assigning, transferring and conveying the Receivables and the Other
Conveyed Property to Purchaser hereunder. Such representations are made as of
the execution and delivery of this Agreement, but shall survive the sale,
transfer and assignment of the Receivables and the Other Conveyed Property
hereunder and the sale, transfer and assignment thereof by Purchaser to the
Issuer under the Sale and Servicing Agreement.

        (a)    Organization and Good Standing.    Purchaser has been duly
organized and is validly existing and in good standing as a corporation under
the laws of the State of Nevada, with the power and authority to own its
properties and to conduct its business as such properties are currently owned
and such business is currently conducted, and had at all relevant times, and
has,

4

--------------------------------------------------------------------------------

full power, authority and legal right to acquire and own the Receivables and the
Other Conveyed Property, and to transfer the Receivables and the Other Conveyed
Property to the Issuer pursuant to the Sale and Servicing Agreement.

        (b)    Due Qualification.    Purchaser is duly qualified to do business
as a foreign corporation in good standing, and has obtained all necessary
licenses and approvals in all jurisdictions where the failure to do so would
materially and adversely affect Purchaser's ability to acquire the Receivables
or the Other Conveyed Property, and to transfer the Receivables and the Other
Conveyed Property to the Issuer pursuant to the Sale and Servicing Agreement, or
the validity or enforceability of the Receivables and the Other Conveyed
Property or to perform Purchaser's obligations hereunder and under the
Purchaser's Related Documents.

        (c)    Power and Authority.    Purchaser has the power, authority and
legal right to execute and deliver this Agreement and to carry out the terms
hereof and to acquire the Receivables and the Other Conveyed Property hereunder;
and the execution, delivery and performance of this Agreement and all of the
documents required pursuant hereto have been duly authorized by Purchaser by all
necessary corporate action.

        (d)    No Consent Required.    Purchaser is not required to obtain the
consent of any other Person, or any consent, license, approval or authorization
or registration or declaration with, any governmental authority, bureau or
agency in connection with the execution, delivery or performance of this
Agreement and the Related Documents, except for such as have been obtained,
effected or made.

        (e)    Binding Obligation.    This Agreement constitutes a legal, valid
and binding obligation of Purchaser, enforceable against Purchaser in accordance
with its terms, subject, as to enforceability, to applicable bankruptcy,
insolvency, reorganization, conservatorship, receivership, liquidation and other
similar laws and to general equitable principles.

        (f)    No Violation.    The execution, delivery and performance by
Purchaser of this Agreement, the consummation of the transactions contemplated
by this Agreement and the Related Documents and the fulfillment of the terms of
this Agreement and the Related Documents do not and will not conflict with,
result in any breach of any of the terms and provisions of, or constitute (with
or without notice or lapse of time) a default under, the certificate of
incorporation or by-laws of Purchaser, or conflict with or breach any of the
terms or provisions of, or constitute (with or without notice or lapse of time)
a default under, any indenture, agreement, mortgage, deed of trust or other
instrument to which Purchaser is a party or by which Purchaser is bound or to
which any of its properties are subject, or result in the creation or imposition
of any Lien upon any of its properties pursuant to the terms of any such
indenture, agreement, mortgage, deed of trust or other instrument (other than
the Sale and Servicing Agreement and the Spread Account Agreement), or violate
any law, order, rule or regulation, applicable to Purchaser or its properties,
of any federal or state regulatory body, any court, administrative agency, or
other governmental instrumentality having jurisdiction over Purchaser or any of
its properties.

        (g)    No Proceedings.    There are no proceedings or investigations
pending, or, to the knowledge of Purchaser, threatened against Purchaser, before
any court, regulatory body, administrative agency, or other tribunal or
governmental instrumentality having jurisdiction over Purchaser or its
properties: (i) asserting the invalidity of this Agreement or any of the Related
Documents, (ii) seeking to prevent the consummation of any of the transactions
contemplated by this Agreement or any of the Related Documents, (iii) seeking
any determination or ruling that might materially and adversely affect the
performance by Purchaser of its obligations under, or the validity or
enforceability of, this Agreement or any of the Related Documents or (iv) that
may adversely affect the federal or state income tax attributes of, or seeking
to impose any excise, franchise, transfer or similar tax upon, the transfer and
acquisition of the Receivables and the

5

--------------------------------------------------------------------------------




Other Conveyed Property hereunder or the transfer of the Receivables and the
Other Conveyed Property to the Issuer pursuant to the Sale and Servicing
Agreement.

        In the event of any breach of a representation and warranty made by
Purchaser hereunder, Seller covenants and agrees that it will not take any
action to pursue any remedy that it may have hereunder, in law, in equity or
otherwise, until a year and a day have passed since the date on which all Notes,
Certificates, pass-through certificates or other similar securities issued by
Purchaser, or a trust or similar vehicle formed by Purchaser, have been paid in
full. Seller and Purchaser agree that damages will not be an adequate remedy for
such breach and that this covenant may be specifically enforced by Purchaser,
Issuer or by the Trustee on behalf of the Noteholders and Owner Trustee on
behalf of the Certificateholder.

ARTICLE IV.

COVENANTS OF SELLER

        SECTION 4.1    Protection of Title of Purchaser.    

        (a)   At or prior to the Closing Date, Seller shall have filed or caused
to be filed a UCC-1 financing statement, naming Seller as seller or debtor,
naming Purchaser as purchaser or secured party and describing the Receivables
and the Other Conveyed Property being sold by it to Purchaser as collateral,
with the office of the Secretary of State of the State of Delaware and in such
other locations as Purchaser shall have required. From time to time thereafter,
Seller shall execute and file such financing statements and cause to be executed
and filed such continuation statements, all in such manner and in such places as
may be required by law fully to preserve, maintain and protect the interest of
Purchaser under this Agreement, of the Issuer under the Sale and Servicing
Agreement and of the Trust Collateral Agent under the Indenture in the
Receivables and the Other Conveyed Property and in the proceeds thereof. Seller
shall deliver (or cause to be delivered) to Purchaser, the Trust Collateral
Agent and the Insurer file-stamped copies of, or filing receipts for, any
document filed as provided above, as soon as available following such filing. In
the event that Seller fails to perform its obligations under this subsection,
Purchaser, Issuer or the Trust Collateral Agent may do so, at the expense of
such Seller. In furtherance of the foregoing, the Seller hereby authorizes the
Purchaser, the Issuer or the Trust Collateral Agent to file a record or records
(as defined in the applicable UCC), including, without limitation, financing
statements, in all jurisdictions and with all filing offices as each may
determine, in its sole discretion, are necessary or advisable to perfect the
security interest granted to the Purchaser pursuant to Section 6.9 of this
Agreement. Such financing statements may describe the collateral in the same
manner as described herein or may contain an indication or description of
collateral that describes such property in any other manner as such party may
determine, in its sole discretion, is necessary, advisable or prudent to ensure
the perfection of the security interest in the collateral granted to the
Purchaser herein.

        (b)   Seller shall not change its name, identity, state of incorporation
or corporate structure in any manner that would, could or might make any
financing statement or continuation statement filed by Seller (or by Purchaser,
Issuer or the Trust Collateral Agent on behalf of Seller) in accordance with
paragraph (a) above seriously misleading within the meaning of §9-506 of the
applicable UCC, unless they shall have given Purchaser, Issuer, the Insurer and
the Trust Collateral Agent at least 60 days' prior written notice thereof, and
shall promptly file appropriate amendments to all previously filed financing
statements and continuation statements.

6

--------------------------------------------------------------------------------






        (c)   Seller shall give Purchaser, the Issuer, the Insurer (so long as
an Insurer Default shall not have occurred and be continuing) and the Trust
Collateral Agent at least 60 days' prior written notice of any relocation that
would result in a change of location of the debtor within the meaning of
Section 9-307 of the applicable UCC. Seller shall at all times maintain each
office from which it services Receivables and its principal executive office
within the United States of America.

        (d)   Prior to the Closing Date, Seller has maintained accounts and
records as to each Receivable accurately and in sufficient detail to permit
(i) the reader thereof to know at any time as of or prior to the Closing Date,
the status of such Receivable, including payments and recoveries made and
payments owing (and the nature of each) and (ii) reconciliation between payments
or recoveries on (or with respect to) each Receivable and the Principal Balance
as of the Closing Date. Seller shall maintain its computer systems so that, from
and after the time of sale under this Agreement of the Receivables to Purchaser,
and the conveyance of the Receivables by Purchaser to the Issuer, Seller's
master computer records (including archives) that shall refer to a Receivable
indicate clearly that such Receivable has been sold to Purchaser and has been
conveyed by Purchaser to the Issuer. Indication of the Issuer's ownership of a
Receivable shall be deleted from or modified on Seller's computer systems when,
and only when, the Receivable shall become a Purchased Receivable or shall have
been paid in full.

        (e)   If at any time Seller shall propose to sell, grant a security
interest in, or otherwise transfer any interest in any motor vehicle receivables
to any prospective purchaser, lender or other transferee, Seller shall give to
such prospective purchaser, lender, or other transferee computer tapes, records,
or print-outs (including any restored from archives) that, if they shall refer
in any manner whatsoever to any Receivable (other than a Purchased Receivable),
shall indicate clearly that such Receivable has been sold to Purchaser, sold by
Purchaser to Issuer, and is owned by the Issuer.

        SECTION 4.2    Other Liens or Interests.    Except for the conveyances
hereunder, Seller will not sell, pledge, assign or transfer to any other Person,
or grant, create, incur, assume or suffer to exist any Lien on the Receivables
or the Other Conveyed Property or any interest therein, and Seller shall defend
the right, title, and interest of Purchaser and the Issuer in and to the
Receivables and the Other Conveyed Property against all claims of third parties
claiming through or under Seller.

        SECTION 4.3    Costs and Expenses.    Seller shall pay all reasonable
costs and disbursements in connection with the performance of its obligations
hereunder and under its Related Documents.

        SECTION 4.4    Indemnification.    

        (a)   Seller shall defend, indemnify and hold harmless Purchaser, the
Issuer, the Trust Collateral Agent, the Trustee, the Backup Servicer, the Owner
Trustee, the Noteholders and the Certificateholder from and against any and all
costs, expenses, losses, damages, claims, and liabilities, arising out of or
resulting from any breach of any of Seller's representations and warranties
contained herein.

        (b)   Seller shall defend, indemnify and hold harmless Purchaser, the
Issuer, the Trust Collateral Agent, the Trustee, the Backup Servicer, the Owner
Trustee, the Insurer, the Noteholders and the Certificateholder from and against
any and all costs, expenses, losses, damages, claims, and liabilities, arising
out of or resulting from the use, ownership or operation by Seller or any
affiliate thereof of a Financed Vehicle.

        (c)   Seller shall defend, indemnify and hold harmless Purchaser, the
Issuer, the Trust Collateral Agent, the Trustee, the Backup Servicer, the Owner
Trustee, the Insurer, the Noteholders and the Certificateholder from and against
any and all costs, expenses, losses, damages, claims and liabilities arising out
of or resulting from any action taken, or failed to be

7

--------------------------------------------------------------------------------




taken, by it in respect of any portion of the Receivables other than in
accordance with this Agreement or the Sale and Servicing Agreement.

        (d)   Seller agrees to pay, and shall defend, indemnify and hold
harmless Purchaser, the Issuer, the Trust Collateral Agent, the Trustee, the
Backup Servicer, the Owner Trustee, the Insurer, the Noteholders and the
Certificateholder from and against any taxes that may at any time be asserted
against Purchaser, the Issuer, the Trust Collateral Agent, the Trustee, the
Backup Servicer, the Owner Trustee, the Insurer, the Noteholders and the
Certificateholder with respect to the transactions contemplated in this
Agreement, including, without limitation, any sales, gross receipts, general
corporation, tangible or intangible personal property, privilege, or license
taxes (but not including any taxes asserted with respect to, and as of the date
of, the sale, transfer and assignment of the Receivables and the Other Conveyed
Property to Purchaser and by Purchaser to the Issuer or the issuance and
original sale of the Notes or issuance of the Certificate, or asserted with
respect to ownership of the Receivables and Other Conveyed Property which shall
be indemnified by Seller pursuant to clause (e) below, or federal, state or
other income taxes, arising out of distributions on the Notes or the Certificate
or transfer taxes arising in connection with the transfer of the Notes or the
Certificate) and costs and expenses in defending against the same, arising by
reason of the acts to be performed by Seller under this Agreement or imposed
against such Persons.

        (e)   Seller agrees to pay, and to indemnify, defend and hold harmless
Purchaser, the Issuer, the Trust Collateral Agent, the Trustee, the Backup
Servicer, the Owner Trustee, the Insurer, the Noteholders and the
Certificateholder from, any taxes which may at any time be asserted against such
Persons with respect to, and as of the date of, the conveyance or ownership of
the Receivables or the Other Conveyed Property hereunder and the conveyance or
ownership of the Receivables under the Sale and Servicing Agreement or the
issuance and original sale of the Notes or the issuance of the Certificate,
including, without limitation, any sales, gross receipts, personal property,
tangible or intangible personal property, privilege or license taxes (but not
including any federal or other income taxes, including franchise taxes, arising
out of the transactions contemplated hereby or transfer taxes arising in
connection with the transfer of the Notes or the Certificate) and costs and
expenses in defending against the same, arising by reason of the acts to be
performed by Seller under this Agreement or imposed against such Persons.

        (f)    Seller shall defend, indemnify, and hold harmless Purchaser, the
Issuer, the Trust Collateral Agent, the Trustee, the Backup Servicer, the Owner
Trustee, the Noteholders and the Certificateholder from and against any and all
costs, expenses, losses, claims, damages, and liabilities to the extent that
such cost, expense, loss, claim, damage, or liability arose out of, or was
imposed upon Purchaser, the Issuer, the Trust Collateral Agent, the Trustee, the
Backup Servicer, the Owner Trustee, the Noteholders or the Certificateholder
through the negligence, willful misfeasance, or bad faith of Seller in the
performance of its duties under this Agreement or by reason of reckless
disregard of Seller's obligations and duties under this Agreement.

        (g)   Seller shall indemnify, defend and hold harmless Purchaser, the
Issuer, the Trust Collateral Agent, the Trustee, the Backup Servicer, the Owner
Trustee, the Noteholders and the Certificateholder from and against any loss,
liability or expense incurred by reason of the violation by Seller of federal or
state securities laws in connection with the registration or the sale of the
Notes.

        (h)   Seller shall indemnify, defend and hold harmless Purchaser, the
Issuer, the Trust Collateral Agent, the Trustee, the Backup Servicer, the Owner
Trustee, the Noteholders and the Certificateholder from and against any loss,
liability or expense imposed upon, or incurred by, Purchaser, the Issuer, the
Trust Collateral Agent, the Trustee, the Backup Servicer, the Owner

8

--------------------------------------------------------------------------------




Trustee, the Noteholders or the Certificateholder as result of the failure of
any Receivable, or the sale of the related Financed Vehicle, to comply with all
requirements of applicable law.

        (i)    Seller shall defend, indemnify, and hold harmless Purchaser from
and against all costs, expenses, losses, claims, damages, and liabilities
arising out of or incurred in connection with the acceptance or performance of
Seller's trusts and duties as Servicer under the Sale and Servicing Agreement,
except to the extent that such cost, expense, loss, claim, damage, or liability
shall be due to the willful misfeasance, bad faith, or negligence (except for
errors in judgment) of Purchaser.

        (j)    Seller shall indemnify the Owner Trustee and its officers,
directors, successors, assigns, agents and servants jointly and severally with
the Purchaser pursuant to Section 7.2 of the Trust Agreement.

        Indemnification under this Section 4.4 shall include reasonable fees and
expenses of counsel and expenses of litigation and shall survive payment of the
Notes and the Certificate. The indemnity obligations hereunder shall be in
addition to any obligation that Seller may otherwise have.

ARTICLE V.

REPURCHASES

        SECTION 5.1    Repurchase of Receivables Upon Breach of
Warranty.    Upon the occurrence of a Repurchase Event, Seller shall, unless the
breach which is the subject of such Repurchase Event shall have been cured in
all material respects, repurchase the Receivable relating thereto from the
Issuer and, simultaneously with the repurchase of the Receivable, Seller shall
deposit the Purchase Amount in full, without deduction or offset, to the
Collection Account, pursuant to Section 3.2 of the Sale and Servicing Agreement.
It is understood and agreed that, except as set forth in Section 6.1 hereof, the
obligation of Seller to repurchase any Receivable, as to which a breach occurred
and is continuing, shall, if such obligation is fulfilled, constitute the sole
remedy against Seller for such breach available to Purchaser, the Issuer, the
Insurer, the Backup Servicer, the Noteholders, the Certificateholder, the Trust
Collateral Agent on behalf of the Noteholders or the Owner Trustee on behalf of
the Certificateholder. The provisions of this Section 5.1 are intended to grant
the Issuer, the Insurer and the Trust Collateral Agent a direct right against
Seller to demand performance hereunder, and in connection therewith, Seller
waives any requirement of prior demand against Purchaser with respect to such
repurchase obligation. Any such repurchase shall take place in the manner
specified in Section 3.2 of the Sale and Servicing Agreement. Notwithstanding
any other provision of this Agreement or the Sale and Servicing Agreement to the
contrary, the obligation of Seller under this Section shall not terminate upon a
termination of Seller as Servicer under the Sale and Servicing Agreement and
shall be performed in accordance with the terms hereof notwithstanding the
failure of the Servicer or Purchaser to perform any of their respective
obligations with respect to such Receivable under the Sale and Servicing
Agreement.

        In addition to the foregoing and notwithstanding whether the related
Receivable shall have been purchased by Seller, Seller shall indemnify the
Issuer, the Trust Collateral Agent, the Trustee, the Backup Servicer, the Owner
Trustee, the Insurer, the Noteholders and the Certificateholder from and against
all costs, expenses, losses, damages, claims and liabilities, including
reasonable fees and expenses of counsel, which may be asserted against or
incurred by any of them as a result of third party claims arising out of the
events or facts giving rise to such Repurchase Events.

        SECTION 5.2    Reassignment of Purchased Receivables.    Upon deposit in
the Collection Account of the Purchase Amount of any Receivable repurchased by
Seller under Section 5.1 hereof, Purchaser and the Issuer shall take such steps
as may be reasonably requested by Seller in order to assign to Seller all of
Purchaser's and the Issuer's right, title and interest in and to such Receivable
and all

9

--------------------------------------------------------------------------------


security and documents and all Other Conveyed Property conveyed to Purchaser and
the Issuer directly relating thereto, without recourse, representation or
warranty, except as to the absence of Liens created by or arising as a result of
actions of Purchaser or the Issuer. Such assignment shall be a sale and
assignment outright, and not for security. If, following the reassignment of a
Purchased Receivable, in any enforcement suit or legal proceeding, it is held
that Seller may not enforce any such Receivable on the ground that it shall not
be a real party in interest or a holder entitled to enforce the Receivable,
Purchaser and the Issuer shall, at the expense of Seller, take such steps as
Seller deems reasonably necessary to enforce the Receivable, including bringing
suit in Purchaser's or in the Issuer's name.

        SECTION 5.3    Waivers.    No failure or delay on the part of Purchaser,
or the Issuer as assignee of Purchaser, or the Trust Collateral Agent as
assignee of the Issuer, in exercising any power, right or remedy under this
Agreement shall operate as a waiver thereof, nor shall any single or partial
exercise of any such power, right or remedy preclude any other or future
exercise thereof or the exercise of any other power, right or remedy.

ARTICLE VI.

MISCELLANEOUS

        SECTION 6.1    Liability of Seller.    Seller shall be liable in
accordance herewith only to the extent of the obligations in this Agreement
specifically undertaken by Seller and the representations and warranties of
Seller.

        SECTION 6.2    Merger or Consolidation of Seller or Purchaser.    Any
corporation or other entity (i) into which Seller or Purchaser may be merged or
consolidated, (ii) resulting from any merger or consolidation to which Seller or
Purchaser is a party or (iii) succeeding to the business of Seller or Purchaser,
in the case of Purchaser, which corporation has a certificate of incorporation
containing provisions relating to limitations on business and other matters
substantively identical to those contained in Purchaser's certificate of
incorporation, provided that in any of the foregoing cases such corporation
shall execute an agreement of assumption to perform every obligation of Seller
or Purchaser, as the case may be, under this Agreement and, whether or not such
assumption agreement is executed, shall be the successor to Seller or Purchaser,
as the case may be, hereunder (without relieving Seller or Purchaser of their
responsibilities hereunder, if it survives such merger or consolidation) without
the execution or filing of any document or any further action by any of the
parties to this Agreement. Notwithstanding the foregoing, so long as an Insurer
Default shall not have occurred and be continuing, Purchaser shall not merge or
consolidate with any other Person or permit any other Person to become the
successor to Purchaser's business without the prior written consent of the
Insurer. Seller or Purchaser shall promptly inform the other party, the Issuer,
the Trust Collateral Agent, the Owner Trustee and, so long as an Insurer Default
shall not have occurred and be continuing, the Insurer of such merger,
consolidation or purchase and assumption. Notwithstanding the foregoing, as a
condition to the consummation of the transactions referred to in clauses (i),
(ii) and (iii) above, (x) immediately after giving effect to such transaction,
no representation or warranty made pursuant to Sections 3.1 and 3.2 of this
Agreement shall have been breached (for purposes hereof, such representations
and warranties shall speak as of the date of the consummation of such
transaction) and no event that, after notice or lapse of time, or both, would
become an event of default under the Insurance Agreement, shall have occurred
and be continuing, (y) Seller or Purchaser, as applicable, shall have delivered
written notice of such consolidation, merger or purchase and assumption to the
Rating Agencies prior to the consummation of such transaction and shall have
delivered to the Issuer, the Insurer and the Trust Collateral Agent an Officer's
Certificate and an Opinion of Counsel each stating that such consolidation,
merger or succession and such agreement of assumption comply with this
Section 6.2 and that all conditions precedent, if any, provided for in this
Agreement relating to such transaction have been complied with, and (z) Seller
or Purchaser, as applicable, shall have delivered to the Issuer, the Insurer and
the Trust Collateral Agent an Opinion of Counsel, stating, in

10

--------------------------------------------------------------------------------


the opinion of such counsel, either (A) all financing statements and
continuation statements and amendments thereto have been executed and filed that
are necessary to preserve and protect the interest of the Issuer and the Trust
Collateral Agent in the Receivables and reciting the details of the filings or
(B) no such action shall be necessary to preserve and protect such interest.

        SECTION 6.3    Limitation on Liability of Seller and Others.    Seller
and any director, officer, employee or agent thereof may rely in good faith on
the advice of counsel or on any document of any kind prima facie properly
executed and submitted by any Person respecting any matters arising under this
Agreement. Seller shall not be under any obligation to appear in, prosecute or
defend any legal action that is not incidental to its obligations under this
Agreement or its Related Documents and that in its opinion may involve it in any
expense or liability.

        SECTION 6.4    Seller May Own Notes or the Certificate.    Subject to
the provisions of the Sale and Servicing Agreement, Seller and any Affiliate of
Seller may in their individual or any other capacity become the owner or pledgee
of Notes or the Certificate with the same rights as they would have if they were
not Seller or an Affiliate thereof.

        SECTION 6.5    Amendment.    

        (a)   This Agreement may be amended by Seller and Purchaser with the
prior written consent of the Insurer (so long as an Insurer Default shall not
have occurred and be continuing) but without the consent of the Trust Collateral
Agent, the Owner Trustee, the Certificateholder or any of the Noteholders (i) to
cure any ambiguity or (ii) to correct any provisions in this Agreement;
provided, however, that such action shall not, as evidenced by an Opinion of
Counsel delivered to the Issuer, the Owner Trustee, the Insurer and the Trust
Collateral Agent, adversely affect in any material respect the interests of any
Certificateholder or Noteholder or, if an Insurer Default shall have occurred
and be continuing, the Insurer.

        (b)   This Agreement may also be amended from time to time by Seller and
Purchaser, with the prior written consent of the Insurer (so long as an Insurer
Default shall not have occurred and be continuing) and with the consent of the
Trust Collateral Agent and, if required, the Certificateholder and the
Noteholders, in accordance with the Sale and Servicing Agreement, for the
purpose of adding any provisions to or changing in any manner or eliminating any
of the provisions of this Agreement, or of modifying in any manner the rights of
the Certificateholder or Noteholders; provided, however, the Seller provides the
Trust Collateral Agent with an Opinion of Counsel, (which may be provided by the
Seller's internal counsel) that no such amendment shall increase or reduce in
any manner the amount of, or accelerate or delay the timing of, collections of
payments on Receivables or distributions that shall be required to be made on
any Note or Certificate; provided further that if an Insurer Default has
occurred and is continuing, such amendment shall not materially adversely affect
the interests of the Insurer.

        (c)   Prior to the execution of any such amendment or consent, Seller
shall have furnished written notification of the substance of such amendment or
consent to each Rating Agency.

        (d)   It shall not be necessary for the consent of Certificateholder or
Noteholders pursuant to this Section to approve the particular form of any
proposed amendment or consent, but it shall be sufficient if such consent shall
approve the substance thereof. The manner of obtaining such consents and of
evidencing the authorization of the execution thereof by Certificateholder or
Noteholders shall be subject to such reasonable requirements as the Trust
Collateral Agent may prescribe, including the establishment of record dates. The
consent of a Holder of a Certificate or a Note given pursuant to this Section or
pursuant to any other provision of this Agreement shall be conclusive and
binding on such Holder and on all future Holders of such Certificate or Note and
of any Certificate or Note issued upon the transfer thereof or in exchange
thereof or in lieu thereof whether or not notation of such consent is made upon
the Certificate or Note.

11

--------------------------------------------------------------------------------




        SECTION 6.6    Notices.    All demands, notices and communications to
Seller or Purchaser hereunder shall be in writing, personally delivered, or sent
by telecopier (subsequently confirmed in writing), reputable overnight courier
or mailed by certified mail, return receipt requested, and shall be deemed to
have been given upon receipt (a) in the case of Seller, to AmeriCredit Financial
Services, Inc., 801 Cherry Street, Suite 3900, Fort Worth, Texas 76102,
Attention: Chief Financial Officer, or (b) in the case of Purchaser, to AFS
SenSub Corp., 639 Isbell Rd., Suite 390, Reno, Nevada 85909, Attention: Chief
Financial Officer, or such other address as shall be designated by a party in a
written notice delivered to the other party or to the Issuer, Owner Trustee, the
Insurer or the Trust Collateral Agent, as applicable.

        SECTION 6.7    Merger and Integration.    Except as specifically stated
otherwise herein, this Agreement and Related Documents set forth the entire
understanding of the parties relating to the subject matter hereof, and all
prior understandings, written or oral, are superseded by this Agreement and the
Related Documents. This Agreement may not be modified, amended, waived or
supplemented except as provided herein.

        SECTION 6.8    Severability of Provisions.    If any one or more of the
covenants, provisions or terms of this Agreement shall be for any reason
whatsoever held invalid, then such covenants, provisions or terms shall be
deemed severable from the remaining covenants, provisions or terms of this
Agreement and shall in no way affect the validity or enforceability of the other
provisions of this Agreement.

        SECTION 6.9    Intention of the Parties.    

        (a)   The execution and delivery of this Agreement shall constitute an
acknowledgment by Seller and Purchaser that they intend that the assignment and
transfer herein contemplated constitute a sale and assignment outright, and not
for security, of the Receivables and the Other Conveyed Property, conveying good
title thereto free and clear of any Liens, from Seller to Purchaser, and that
the Receivables and the Other Conveyed Property shall not be a part of Seller's
estates in the event of the bankruptcy, reorganization, arrangement, insolvency
or liquidation proceeding, or other proceeding under any federal or state
bankruptcy or similar law, or the occurrence of another similar event, of, or
with respect to Seller. In the event that such conveyance is determined to be
made as security for a loan made by Purchaser, the Issuer, the Noteholders or
the Certificateholder to Seller, the parties intend that Seller shall have
granted to Purchaser a security interest in all of Seller's right, title and
interest in and to (collectively, the "Collateral"):

        (1)   the Receivables and all moneys received thereon after the Cutoff
Date,

        (2)   the Other Conveyed Property conveyed to Purchaser by Seller
pursuant to this Agreement including (a) an assignment of the security interests
in the Financed Vehicles granted by Obligors pursuant to the Receivables and any
other interest of the Seller in such Financed Vehicles, (b) any proceeds and the
right to receive any proceeds with respect to the Receivables from claims on any
physical damage, credit life or disability insurance policies covering Financed
Vehicles or Obligors and any proceeds from the liquidation of the Receivables,
(c) any proceeds from any Receivable repurchased by a Dealer, pursuant to a
Dealer Agreement, as a result of a breach of representation or warranty in the
related Dealer Agreement, (d) any proceeds from any Receivable repurchased by a
Third-Party Lender, pursuant to an Auto Loan Purchase and Sale Agreement, as a
result of a breach of representation or warranty in the related Auto Loan
Purchase and Sale Agreement, (e) all rights under any Service Contracts on the
related Financed Vehicles, (f) the related Receivables Files and (g) the
proceeds of any and all of the foregoing,

12

--------------------------------------------------------------------------------




        (3)   all of the Seller's (a) Accounts, (b) Chattel Paper,
(c) Documents, (d) Instruments, and (e) General Intangibles (as such terms are
defined in the applicable UCC) relating to the property described in items
(1) and (2), and

        (4)   all proceeds and investments with respect to items (1), (2), and
(3) above.

        (b)   This Agreement shall constitute a security agreement under
applicable law.

        SECTION 6.10    Governing Law.    This Agreement shall be construed in
accordance with and governed by the law of the State of New York, without giving
effect to its conflict of law provisions (other than Sections 5-1401 and 5-1402
of the New York General Obligations Law).

        SECTION 6.11    Counterparts.    For the purpose of facilitating the
execution of this Agreement and for other purposes, this Agreement may be
executed simultaneously in any number of counterparts, each of which
counterparts shall be deemed to be an original, and all of which counterparts
shall constitute but one and the same instrument.

        SECTION 6.12    Conveyance of the Receivables and the Other Conveyed
Property to the Issuer.    Seller acknowledge that Purchaser intends, pursuant
to the Sale and Servicing Agreement, to convey the Receivables and the Other
Conveyed Property, together with its rights under this Agreement, to the Issuer
on the date hereof. Seller acknowledges and consents to such conveyance and
pledge and waives any further notice thereof and covenants and agrees that the
representations and warranties of Seller contained in this Agreement and the
rights of Purchaser hereunder are intended to benefit the Insurer, the Issuer,
the Owner Trustee, the Trust Collateral Agent, the Noteholders and the
Certificateholder. In furtherance of the foregoing, Seller covenants and agrees
to perform its duties and obligations hereunder, in accordance with the terms
hereof for the benefit of the Insurer, the Issuer, the Owner Trustee, the Trust
Collateral Agent, the Noteholders and the Certificateholder and that,
notwithstanding anything to the contrary in this Agreement, Seller shall be
directly liable to the Issuer, the Owner Trustee, the Trust Collateral Agent,
the Noteholders and the Certificateholder (notwithstanding any failure by the
Servicer, the Backup Servicer or the Purchaser to perform its respective duties
and obligations hereunder or under Related Documents) and that the Trust
Collateral Agent may enforce the duties and obligations of Seller under this
Agreement against Seller for the benefit of the Insurer, the Owner Trustee, the
Trust Collateral Agent, the Noteholders and the Certificateholder.

        SECTION 6.13    Nonpetition Covenant.    Neither Purchaser nor Seller
shall petition or otherwise invoke the process of any court or government
authority for the purpose of commencing or sustaining a case against the
Purchaser or the Issuer under any federal or state bankruptcy, insolvency or
similar law or appointing a receiver, liquidator, assignee, trustee, custodian,
sequestrator or other similar official of the Purchaser or the Issuer or any
substantial part of their respective property, or ordering the winding up or
liquidation of the affairs of the Purchaser or the Issuer.

        SECTION 6.14    Benefits of Purchase Agreement.    The Insurer and its
successors and assigns shall be a third-party beneficiary to the provisions of
this Purchase Agreement and shall be entitled to rely upon and directly enforce
the provisions of this Purchase Agreement so long as no Insurer Default shall
have occurred and be continuing.

13

--------------------------------------------------------------------------------


        IN WITNESS WHEREOF, the parties have caused this Purchase Agreement to
be duly executed by their respective officers as of the day and year first above
written.

        AFS SENSUB CORP., as Purchaser
 
 
 
 
By
 
/s/  SUSAN B. SHEFFIELD      

--------------------------------------------------------------------------------

Name:  Susan B. Sheffield
Title:    Vice President, Structured Finance
 
 
 
 
AMERICREDIT FINANCIAL SERVICES, INC., as Seller
 
 
 
 
By
 
/s/  BETH SORENSEN      

--------------------------------------------------------------------------------

Name:  Beth Sorensen
Title:    Senior Vice President, Finance
Accepted:
 
 
 
 
JPMORGAN CHASE BANK,
as Trustee and Trust Collateral Agent
By
 
/s/  JENNIFER H. MCCOURT      

--------------------------------------------------------------------------------

Name:  Jennifer H. McCourt
Title:    Vice President
 
 
 
 

[Purchase Agreement]

--------------------------------------------------------------------------------


SCHEDULE A

SCHEDULE OF RECEIVABLES


[On File with AmeriCredit, the Trustee and Dewey Ballantine LLP]

--------------------------------------------------------------------------------




SCHEDULE B

REPRESENTATIONS AND WARRANTIES OF

AMERICREDIT FINANCIAL SERVICES, INC. ("AMERICREDIT")


        1.    Characteristics of Receivables.    Each Receivable (A) was
originated (i) by AmeriCredit, (ii) by a Dealer and purchased by AmeriCredit
from such Dealer under an existing Dealer Agreement or pursuant to a Dealer
Assignment with AmeriCredit and was validly assigned by such Dealer to
AmeriCredit pursuant to a Dealer Assignment or (iii) by a Third-Party Lender and
purchased by AmeriCredit from such Third-Party Lender under an existing Auto
Loan Purchase and Sale Agreement or pursuant to a Third-Party Lender Assignment
with AmeriCredit and was validly assigned by such Third-Party Lender to
AmeriCredit pursuant to a Third-Party Lender Assignment (B) was originated by
AmeriCredit, such Dealer or such Third-Party Lender for the retail sale of a
Financed Vehicle in the ordinary course of AmeriCredit's, the Dealer's or the
Third-Party Lender's business, in each case was originated in accordance with
AmeriCredit's credit policies and was fully and properly executed by the parties
thereto, and AmeriCredit, each Dealer and each Third-Party Lender had all
necessary licenses and permits to originate Receivables in the state where
AmeriCredit, each such Dealer or each such Third-Party Lender was located,
(C) contains customary and enforceable provisions such as to render the rights
and remedies of the holder thereof adequate for realization against the
collateral security, (D) is a Receivable which provides for level monthly
payments (provided that the period in the first Collection Period and the
payment in the final Collection Period of the Receivable may be minimally
different from the normal period and level payment) which, if made when due,
shall fully amortize the Amount Financed over the original term and (E) has not
been amended or collections with respect to which waived, other than as
evidenced in the Receivable File relating thereto.

        2.    No Fraud or Misrepresentation.    Each Receivable was originated
(i) by AmeriCredit, (ii) by a Dealer and was sold by the Dealer to AmeriCredit,
or (iii) by a Third-Party Lender and was sold by the Third-Party Lender to
AmeriCredit, and was sold by AmeriCredit to AFS SenSub Corp. without any fraud
or misrepresentation on the part of such Dealer or Third-Party Lender in any
case.

        3.    Compliance with Law.    All requirements of applicable federal,
state and local laws, and regulations thereunder (including, without limitation,
usury laws, the Federal Truth-in-Lending Act, the Equal Credit Opportunity Act,
the Fair Credit Billing Act, the Fair Credit Reporting Act, the Fair Debt
Collection Practices Act, the Federal Trade Commission Act, the Moss-Magnuson
Warranty Act, the Federal Reserve Board's Regulations "B" and "Z" (including
amendments to the Federal Reserve's Official Staff Commentary to Regulation Z,
effective October 1, 1998, concerning negative equity loans), the Soldiers' and
Sailors' Civil Relief Act of 1940, each applicable state Motor Vehicle Retail
Installment Sales Act, and state adaptations of the National Consumer Act and of
the Uniform Consumer Credit Code and other consumer credit laws and equal credit
opportunity and disclosure laws) in respect of the Receivables and the Financed
Vehicles, have been complied with in all material respects, and each Receivable
and the sale of the Financed Vehicle evidenced by each Receivable complied at
the time it was originated or made and now complies in all material respects
with all applicable legal requirements.

        4.    Origination.    Each Receivable was originated in the United
States.

        5.    Binding Obligation.    Each Receivable represents the genuine,
legal, valid and binding payment obligation of the Obligor thereon, enforceable
by the holder thereof in accordance with its terms, except (A) as enforceability
may be limited by bankruptcy, insolvency, reorganization or similar laws
affecting the enforcement of creditors' rights generally and by equitable
limitations on the availability of specific remedies, regardless of whether such
enforceability is considered in a proceeding in equity or at law and (B) as such
Receivable may be modified by the application after the Cutoff Date of the
Soldiers' and Sailors' Civil Relief Act of 1940, as amended; and all parties to
each Receivable had full

B-1

--------------------------------------------------------------------------------


legal capacity to execute and deliver such Receivable and all other documents
related thereto and to grant the security interest purported to be granted
thereby.

        6.    No Government Obligor.    No Obligor is the United States of
America or any State or any agency, department, subdivision or instrumentality
thereof.

        7.    Obligor Bankruptcy.    At the Cutoff Date no Obligor had been
identified on the records of AmeriCredit as being the subject of a current
bankruptcy proceeding.

        8.    Schedules of Receivables.    The information set forth in the
Schedules of Receivables has been produced from the Electronic Ledger and was
true and correct in all material respects as of the close of business on the
Cutoff Date.

        9.    Marking Records.    By the Closing Date, AmeriCredit will have
caused the portions of the Electronic Ledger relating to the Receivables to be
clearly and unambiguously marked to show that the Receivables have been sold to
AFS SenSub Corp. by AmeriCredit and resold by the AFS SenSub Corp. to the Trust
in accordance with the terms of the Sale and Servicing Agreement.

        10.    Computer Tape.    The Computer Tape made available by AmeriCredit
to AFS SenSub Corp. and to the Trust on the Closing Date was complete and
accurate as of the Cutoff Date and includes a description of the same
Receivables that are described in the Schedule ofReceivables.

        11.    Adverse Selection.    No selection procedures adverse to the
Noteholders or the Insurer were utilized in selecting the Receivables from those
receivables owned by AmeriCredit which met the selection criteria contained in
the Sale and Servicing Agreement.

        12.    Chattel Paper.    The Receivables constitute chattel paper within
the meaning of the UCC as in effect in the States of Texas, New York, Nevada and
Delaware.

        13.    One Original.    There is only one original executed copy of each
Receivable.

        14.    Receivable Files Complete.    There exists a Receivable File
pertaining to each Receivable and such Receivable File contains (a) a fully
executed original of the Receivable, (b) the original executed credit
application, or a paper or electronic copy thereof and (c) the original Lien
Certificate or application. Each of such documents which is required to be
signed by the Obligor has been signed by the Obligor in the appropriate spaces.
All blanks on any form have been properly filled in and each form has otherwise
been correctly prepared. The complete Receivable File for each Receivable
currently is in the possession of the Custodian.

        15.    Receivables in Force.    No Receivable has been satisfied,
subordinated or rescinded, and the Financed Vehicle securing each such
Receivable has not been released from the lien of the related Receivable in
whole or in part. No terms of any Receivable have been waived, altered or
modified in any respect since its origination, except by instruments or
documents identified in the Receivable File. No Receivable has been modified as
a result of application of the Soldiers' and Sailors' Civil Relief Act of 1940,
as amended.

        16.    Lawful Assignment.    No Receivable was originated in, or is
subject to the laws of, any jurisdiction the laws of which would make unlawful,
void or voidable the sale, transfer and assignment of such Receivable under this
Agreement or pursuant to transfers of the Notes.

        17.    Good Title.    Immediately prior to the conveyance of the
Receivables to AFS SenSub Corp. pursuant to this Agreement, AmeriCredit was the
sole owner thereof and had good and indefeasible title thereto, free of any Lien
and, upon execution and delivery of this Agreement by AmeriCredit, AFS SenSub
Corp. shall have good and indefeasible title to and will be the sole owner of
such Receivables, free of any Lien. No Dealer or Third-Party Lender has a
participation in, or other right to receive, proceeds of any Receivable.
AmeriCredit has not taken any action to convey any right to any Person that
would result in such Person having a right to payments received under the
related

B-2

--------------------------------------------------------------------------------


Insurance Policies or the related Dealer Agreements, Auto Loan Purchase and Sale
Agreements, Dealer Assignments, or Third-Party Lender Assignments or to payments
due under such Receivables.

        18.    Security Interest in Financed Vehicle.    Each Receivable created
or shall create a valid, binding and enforceable first priority security
interest in favor of AmeriCredit in the Financed Vehicle. The Lien Certificate
for each Financed Vehicle shows, or if a new or replacement Lien Certificate is
being applied for with respect to such Financed Vehicle the Lien Certificate
will be received within 180 days of the Closing Date and will show AmeriCredit
named as the original secured party under each Receivable as the holder of a
first priority security interest in such Financed Vehicle. With respect to each
Receivable for which the Lien Certificate has not yet been returned from the
Registrar of Titles, AmeriCredit has applied for or received written evidence
from the related Dealer or Third-Party Lender that such Lien Certificate showing
AmeriCredit as first lienholder has been applied for and AmeriCredit's security
interest has been validly assigned by AmeriCredit to AFS SenSub Corp. pursuant
to this Agreement. This Agreement creates a valid and continuing security
interest (as defined in the UCC) in the Receivables in favor of the Purchaser,
which security interest is prior to all other Liens, and is enforceable as such
as against creditors of and purchasers from the Seller. Immediately after the
sale, transfer and assignment thereof by AmeriCredit to AFS SenSub Corp., each
Receivable will be secured by an enforceable and perfected first priority
security interest in the Financed Vehicle in favor of AFS SenSub Corp. as
secured party, which security interest is prior to all other Liens upon and
security interests in such Financed Vehicle which now exist or may hereafter
arise or be created (except, as to priority, for any lien for taxes, labor or
materials affecting a Financed Vehicle). As of the Cutoff Date there were no
Liens or claims for taxes, work, labor or materials affecting a Financed Vehicle
which are or may be Liens prior or equal to the Liens of the related Receivable.

        19.    All Filings Made.    All filings (including, without limitation,
UCC filings (including, without limitation, the filing by the Seller of all
appropriate financing statements in the proper filing office in the State of
Delaware under applicable law in order to perfect the security interest in the
Receivables granted to the Purchaser hereunder)) required to be made by any
Person and actions required to be taken or performed by any Person in any
jurisdiction to give the Trust and the Trust Collateral Agent a first priority
perfected lien on, or ownership interest in, the Receivables and the proceeds
thereof and the Other Conveyed Property have been made, taken or performed.

        20.    No Impairment.    AmeriCredit has not done anything to convey any
right to any Person that would result in such Person having a right to payments
due under the Receivable or otherwise to impair the rights of the Trust, the
Insurer, the Trustee, the Trust Collateral Agent and the Noteholders in any
Receivable or the proceeds thereof. Other than the security interest granted to
the Purchaser pursuant to this Agreement and except any other security interests
that have been fully released and discharged as of the Closing Date, the Seller
has not pledged, assigned, sold, granted a security interest in, or otherwise
conveyed any of the Receivables. The Seller has not authorized the filing of and
is not aware of any financing statements against the Seller that include a
description of collateral covering the Receivables other than any financing
statement relating to the security interest granted to the Purchaser hereunder
or that has been terminated. The Seller is not aware of any judgment or tax lien
filings against it.

        21.    Receivable Not Assumable.    No Receivable is assumable by
another Person in a manner which would release the Obligor thereof from such
Obligor's obligations to AmeriCredit with respect to such Receivable.

        22.    No Defenses.    No Receivable is subject to any right of
rescission, setoff, counterclaim or defense and no such right has been asserted
or threatened with respect to any Receivable.

        23.    No Default.    There has been no default, breach, violation or
event permitting acceleration under the terms of any Receivable (other than
payment delinquencies of not more than 30 days) and no condition exists or event
has occurred and is continuing that with notice, the lapse of time or both

B-3

--------------------------------------------------------------------------------


would constitute a default, breach, violation or event permitting acceleration
under the terms of any Receivable, and there has been no waiver of any of the
foregoing. As of the Cutoff Date no Financed Vehicle had been repossessed.

        24.    Insurance.    At the time of origination of a Receivable by
AmeriCredit or a purchase of a Receivable by AmeriCredit from a Dealer or
Third-Party Lender, each Financed Vehicle is required to be covered by a
comprehensive and collision insurance policy (i) in an amount at least equal to
the lesser of (a) its maximum insurable value or (b) the principal amount due
from the Obligor under the related Receivable, (ii) naming AmeriCredit as loss
payee and (iii) insuring against loss and damage due to fire, theft,
transportation, collision and other risks generally covered by comprehensive and
collision coverage. Each Receivable requires the Obligor to maintain physical
loss and damage insurance, naming AmeriCredit and its successors and assigns as
additional insured parties, and each Receivable permits the holder thereof to
obtain physical loss and damage insurance at the expense of the Obligor if the
Obligor fails to do so. No Financed Vehicle is insured under a policy of
Force-Placed Insurance on the Cutoff Date.

        25.    Past Due.    At the Cutoff Date no Receivable was more than
30 days past due.

        26.    Remaining Principal Balance.    At the Cutoff Date the Principal
Balance of each Receivable set forth in the Schedules of Receivables is true and
accurate in all material respect.

        27.    Certain Characteristics of Receivables.    

        (A)  Each Receivable had a remaining maturity, as of the Cutoff Date, of
not more than 72 months.

        (B)  Each Receivable had an original maturity, as of the Cutoff Date, of
not more than 72 months.

        (C)  Not more than 40% of the Receivables (calculated by Aggregate
Principal Balance) has an original term to maturity of 61 to 72 months. The
original term to maturity of 61 to 72 month Receivables in the Trust is 38% as
of the Cutoff Date.

        (D)  Each Receivable had a remaining Principal Balance as of the Cutoff
Date of at least $250 and not more than $80,000.

        (E)  Each Receivable has an Annual Percentage Rate of at least 3% and
not more than 33%.

        (F)  The Receivables' weighted average Annual Percentage Rate is not
less than 16.25%. The weighted average Annual Percentage Rate of the Receivables
in the Trust is 16.30% as of the Cutoff Date.

        (G)  No Receivable was more than 30 days past due as of the Cutoff Date.

        (H)  No funds have been advanced by AmeriCredit, any Dealer, any
Third-Party Lender, or anyone acting on behalf of any of them in order to cause
any Receivable to qualify under clause (G) above.

        (I)   Not more than 35% of the Obligors reside in Texas and California
(based on the Obligor's mailing address). As of the Cutoff Date, 27% of the
Obligors (based in the Obligor's mailing address) reside in Texas and
California.

        (J)   Each Obligor had a billing address in the United States as of the
date of origination of the Receivable, is a natural person and is not an
Affiliate of any party to this Agreement.

        (K)  Each Receivable is denominated in, and each Contract provides for
payment in, United States Dollars.

B-4

--------------------------------------------------------------------------------




        (L)  Each Receivable is identified on the Servicer's master servicing
records as an automobile installment sales contract or installment note.

        (M) Each Receivable arises under a Contract which is assignable without
the consent of, or notice to, the Obligor thereunder, and does not contain a
confidentiality provision that purports to restrict the ability of the Servicer
to exercise its rights under the Sale and Servicing Agreement, including,
without limitation, its right to review the Contract.

        (N)  Each Receivable arises under a Contract with respect to which
AmeriCredit has performed all obligations required to be performed by it
thereunder, and, in the event such Contract is an installment sales contract,
delivery of the Financed Vehicle to the related Obligor has occurred.

        28.    Interest Calculation.    Each Contract provides for the
calculation of interest payable thereunder under either the "simple interest"
method, the "Rule of 78's" method or the "precomputed interest" method.

        29.    Lockbox Account.    Each Obligor has been, or will be, directed
to make all payments on their related Receivable to the Lockbox Account.

        30.    Lien Enforcement.    Each Receivable provides for enforcement of
the lien or the clear legal right of repossession, as applicable, on the
Financed Vehicle securing such Receivable.

        31.    Prospectus Supplement Description.    Each Receivable conforms,
and all Receivables in the aggregate conform, in all material respects to the
description thereof set forth in the Prospectus Supplement.

        32.    Other Automobile Loans.    Neither the Obligor on any Receivable
nor any of its Affiliates is the obligor on any automobile loan with an
aggregate principal amount greater than $80,000 as of the Cutoff Date.

        33.    Risk of Loss.    Each Contract contains provisions requiring the
Obligor to assume all risk of loss or malfunction on the related Financed
Vehicle, requiring the Obligor to pay all sales, use, property, excise and other
similar taxes imposed on or with respect to the Financed Vehicle and making the
Obligor liable for all payments required to be made thereunder, without any
setoff, counterclaim or defense for any reason whatsoever, subject only to the
Obligor's right of quiet enjoyment.

        34.    Vehicle Exchange.    No Contract provides for the substitution,
exchange or addition of any Financed Vehicle subject to such Receivable.

        35.    Leasing Business.    To the best of the Seller's and the
Servicer's knowledge, as appropriate, no Obligor is a Person involved in the
business of leasing or selling equipment of a type similar to the Obligor's
related Financed Vehicle.

        36.    Consumer Leases.    No Receivable constitutes a "consumer lease"
under either (a) the UCC as in effect in the jurisdiction the law of which
governs the Receivable or (b) the Consumer Leasing Act, 15 USC 1667.

        37.   The Seller has taken all steps necessary to perfect its security
interest against the related Obligors in the property securing the Receivables.

        38.   The Seller has in its possession all original copies of the
contracts that constitute or evidence the Receivables.

B-5

--------------------------------------------------------------------------------




QuickLinks


Exhibit 10.1 Execution Copy



TABLE OF CONTENTS
PURCHASE AGREEMENT
SCHEDULE A SCHEDULE OF RECEIVABLES
SCHEDULE B REPRESENTATIONS AND WARRANTIES OF AMERICREDIT FINANCIAL SERVICES,
INC. ("AMERICREDIT")
